     Case 2:18-cv-01658-KJM-KJN Document 47 Filed 03/31/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SMILEY MARTIN,                                     No. 2:18-cv-1658 KJM KJN P
12                       Plaintiff,
13           v.                                          ORDER
14    J. HER,
15                       Defendant.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On August 21, 2020, the magistrate judge filed findings and recommendations, which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. ECF No. 44. Defendant

23   has filed objections to the findings and recommendations, ECF No. 45, which the court addresses

24   in this order. Given the objections, in accordance with the provisions of 28 U.S.C. § 636(b)(1)(C)

25   and Local Rule 304, this court has conducted a de novo review of the matter. As a result of that

26   review, the court finds the findings and recommendations to be supported by the record and by

27   the proper analysis as explained and supplemented below.

28
                                                         1
     Case 2:18-cv-01658-KJM-KJN Document 47 Filed 03/31/21 Page 2 of 3


 1           The magistrate judge recommended that defendant’s summary judgment motion be
 2   denied, in part, on the grounds that whether defendant witnessed the fight is a materially disputed
 3   fact. In the objections defendant argues, in part, that even if he witnessed the fight, he did not act
 4   with deliberate indifference because there was nothing he could have reasonably done to stop the
 5   fight or prevent plaintiff’s injuries. ECF No. 45 at 3–7. As observed by the magistrate judge,
 6   defendant did not argue in the summary judgment motion that it was undisputed there was
 7   nothing he could have reasonably done to stop the fight or prevent plaintiff’s injuries if he
 8   witnessed the fight. See ECF No. 44 at 13 n.7. The undersigned exercises her discretion not to
 9   consider this new argument raised in defendant’s objections. See Brown v. Roe, 279 F.3d 742,
10   744-46 (9th Cir. 2002).
11           Additionally, this court agrees that defendant Her is not protected by qualified immunity
12   in the face of the claim that defendant Her failed to intervene after the fight broke out. A prison
13   official is deliberately indifferent in violation of the Eighth Amendment if the official knew of
14   and disregarded a substantial risk of serious harm to the inmate. Farmer v. Brennan, 511 U.S.
15   825, 834, 114 S.Ct. 1970 (1994). “[T]he law regarding prison officials’ duty to take reasonable
16   measures to protect inmates from violence at the hands of other prisoners is ‘clearly established.’”
17   Robinson v. Prunty, 249 F.3d 862, 866 (9th Cir. 2001) (quoting Farmer, 511 U.S. at 833).
18           While Robinson involved correctional officers who knew of the likelihood of the prison
19   fight prior to its occurrence, the holding is still relevant here. In affirming the district court’s
20   denial of qualified immunity to prison guards who enabled a prison fight and then failed to
21   intervene in the fight, the Ninth Circuit held the “alleged fact that guards failed to intervene while
22   Robinson was attacked by another inmate” demonstrated the defendant’s indifference. Id. at 867.
23   In considering the evidence in the light most favorable to the plaintiff, if defendant did know of
24   the fight, which is a materially disputed fact, it is reasonable to presume that defendant Her could
25   have taken some action to protect the plaintiff from violence at the hands of other prisoners. See
26   ECF No. 44 at 9 n.5 (citing to defendant’s list of undisputed facts, ECF No. 39 at 6, and
27   defendant Her’s declaration ECF No. 33-4 at 3); see also id. at 14 n.9 (citing plaintiff’s deposition
28   at 26 demonstrating that plaintiff’s use of the emergency button could have given defendant
                                                          2
     Case 2:18-cv-01658-KJM-KJN Document 47 Filed 03/31/21 Page 3 of 3


 1   knowledge of the fight). And Farmer and Robinson put defendant on notice of the clearly
 2   established law applicable to defendant’s obligations under these circumstances.
 3           Accordingly, IT IS HEREBY ORDERED that:
 4          1. The findings and recommendations filed August 21, 2020, are adopted in full;
 5          2. Defendant’s summary judgment motion (ECF No. 33) is granted as to plaintiff’s claim
 6   alleging that defendant Her violated his Eighth Amendment rights when he released plaintiff to
 7   breakfast and as to plaintiff’s claim alleging that defendant retaliated against him in violation of
 8   the Fourteenth Amendment; and
 9          3. Defendant’s summary judgment motion is denied in all other respects, including with
10   respect to a First Amendment retaliation claim for the reasons set forth in the findings and
11   recommendations.
12   DATED: March 31, 2021.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        3
